Exhibit 10.6

FIFTH AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 THIS FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”), is entered
into as of the 6th day of August 2014 (the “Effective Date”) by and between
BRETT D. NICHOLAS (the “Executive”) and REDWOOD TRUST, INC., a Maryland
Corporation (the “Company”).

 WHEREAS, the Executive and the Company have entered into an Amended and
Restated Employment Agreement dated as of March 31, 2009 (as subsequently
amended as of March 17, 2010, February 24, 2011, May 17, 2012, and December 14,
2012, the “Employment Agreement”); and

 WHEREAS, the Executive and the Company desire to enter into this Agreement for
purposes of amending the Employment Agreement as set forth herein;

 NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy
which is hereby acknowledged, the Executive and the Company hereby agree that
the Employment Agreement is hereby amended as follows effective upon the
Effective Date:

 

  (1) Section 3(b) of the Employment Agreement shall be amended to replace the
target annual bonus percentage of “160%” specified therein with “165%”.

 Except as hereby specifically amended or modified, the terms of the Employment
Agreement, as amended by this Agreement, shall remain in full force and
effect. This Agreement may be executed by the parties hereto in two
counterparts, each of which shall be an original and all of which together shall
constitute one and the same agreement. This Agreement shall be governed in all
respects by the laws of the State of California (without regard to conflict of
law principles).

 IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, as of
the date first above written.

 

REDWOOD TRUST, INC. By:    

/s/ MARTIN S. HUGHES

  Name:  Martin S. Hughes   Title:  Chief Executive Officer BRETT D. NICHOLAS  

/s/ BRETT D. NICHOLAS